UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHERRY SCALERCIO-ISENBERG,
                     Plaintiff,
                                                                    19-CV-6034 (JPO)
                       -v-
                                                                          ORDER
 MORGAN STANLEY SERVICES
 GROUP INC., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       On January 6, 2020, Defendants filed a letter requesting the Court’s intervention to

address “a litany of profane, disparaging and threatening correspondence” that Plaintiff has sent

to defense counsel. (Dkt. No. 35 at 1.) Plaintiff has responded, asserting that she has only had

communications with Attorney Ryan Carlson. (Dkt. No. 36 at 1.) However, she does not deny

the substance of Defendants’ claim that she sent these harassing emails to defense counsel.

       Plaintiff is ordered to immediately cease sending further harassing communications to

defense counsel. Plaintiff is advised that continuing to engage in such behavior may subject her

to sanctions, including the dismissal of this action.

       The Clerk of Court is directed to close the motion at Docket Number 36. 1

       SO ORDERED.

Dated: January 7, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




       1
           Plaintiff seems to have erroneously filed her opposition as a letter motion.
